United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-3006                                                    September Term, 2020
                                                               FILED ON: MAY 18, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

       v.

ISSAM HUSSEIN ABU-GHOSH, ALSO KNOWN AS ISAM GHOSH, ALSO KNOWN AS ISSAM HUSSIN
HASSUNA, ALSO KNOWN AS SAM GHOSH,
                   APPELLANT


                           Appeal from the United States District Court
                                   for the District of Columbia
                                      (No. 1:15-cr-00139-1)


       Before: PILLARD and WALKER, Circuit Judges, and RANDOLPH, Senior Circuit Judge.

                                         JUDGMENT

        This is an appeal from a sentence imposed by the United States District Court for the District
of Columbia. After briefing and argument, we have considered the issues fully and determined that
a published opinion is unnecessary. See D.C. Cir. R. 36(d).

       We AFFIRM the district court’s sentence.

                                             *    *   *

       In 2010, Friends Christian School needed a $30 million construction loan. Issam Abu-Ghosh
offered to help. The only catch? Abu-Ghosh wanted $250,000 up front. So the school sent the
money, but the loan never came. Abu-Ghosh made off with the deposit. Friends Christian was not
the only borrower left in the lurch. Two years — and a dozen victims — later, Abu-Ghosh had
pocketed nearly a million dollars.

        Indicted on various fraud charges, Abu-Ghosh pleaded guilty to one count of conspiracy. See
18 U.S.C. § 371. Before he was sentenced, Abu-Ghosh was arrested for depositing phony checks
— a violation of Virginia law and the conditions of his release pending sentencing. For that reason,
the district court declined to reduce Abu-Ghosh’s sentence for “acceptance of responsibility.”
A631–32; see U.S.S.G. § 3E1.1.1 Abu-Ghosh appeals that decision.

       Abu-Ghosh had the burden to prove acceptance of responsibility. United States v. Leyva, 916
F.3d 14, 28 (D.C. Cir. 2019). He failed to carry it. After an evidentiary hearing, the court found that
Abu-Ghosh had deposited “clearly fictitious” checks and flouted its order “not to write or deposit
any check . . . over $1,000 without prior approval” — actions “inconsistent with accepting
responsibility.” A83, 583–623, 632. Abu-Ghosh concedes that such conduct is reason enough to
deny sentencing credit.

        There is no evidence that the sentence rests on “constitutionally impermissible factor[s].”
United States v. Guillen, 561 F.3d 527, 531 (D.C. Cir. 2009). Abu-Ghosh claims that the court
“sentenced [him] more harshly” because he invoked his Fifth Amendment privilege during a
presentence interview. Appellant’s Brief 25. As proof, Abu-Ghosh cites the court’s warnings that
his “conduct” seemed “inconsistent [with] acceptance of responsibility.” A511–14. What conduct
exactly? The warnings are unclear. Yet whatever the court meant, it pledged to “withhold
judgment” until sentencing. A514. And when that day came, the court said nothing about the
presentence interview. Yes, the court refused to let Abu-Ghosh surrender voluntarily because he had
“do[ne] an end run on the Probation Office’s review.” A647. But context shows that this “end run”
was Abu-Ghosh’s failure to “contact[] the Probation Office” before depositing checks — not his
choice to take the Fifth. A631.

        Neither does the sentence reflect “antipathy for guilty pleas.” Reply Brief 8 (cleaned up).
True, at status conferences the court had repeatedly encouraged the parties to try their case.2 But
Abu-Ghosh has not shown that the court denied sentencing credit as “vindictive punishment” for
exercising his right to plead guilty. Appellant’s Brief 39. When a district court offers valid and
sufficient grounds for a sentence — as it did here — “[w]e take the district court at its word.” United
States v. Monzel, 930 F.3d 470, 485 (D.C. Cir. 2019).

                                              *   *    *

       This disposition is unpublished. See D.C. Cir. R. 36(d). We direct the Clerk to withhold the
mandate until seven days after any timely petition for rehearing or rehearing en banc is resolved. See
Fed. R. App. P. 41(b); D.C. Cir. R. 41(b).




       1
          “In determining whether a defendant qualifies [for acceptance-of-responsibility sentencing
credit], appropriate considerations include . . . withdrawal from criminal conduct . . ..” § 3E1.1 cmt
1(B).
       2
         See A389–90 (May 5, 2016); A400–01 (July 27, 2016); A413–14 (Feb. 21, 2017); A428
(Apr. 24, 2017); A438–39 (June 26, 2017); A459–60 (Oct. 20, 2017).

                                                  2
          FOR THE COURT:
          Mark J. Langer, Clerk

    BY:   /s/
          Daniel J. Reidy
          Deputy Clerk




3